DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed on March 24, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification does not show all deleted subject matter (e.g., the text of the subject matter added to the amended specification submitted on 10/03/2018 (first paragraph on page 1), is omitted from the substitute specification and is not shown as deleted text). The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 15-19 are rejected by virtue of their dependence on a rejected base claim.
Claim 17 recites the limitation "the petri dishes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to – the petri dish --. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (previously cited, US 3,844,896) in view of Kruetzmann (previously cited, DE 102010044125 A1; English machine translation has been provided).
It should be noted that while the invention contains a petri dish including a bottom container with a lateral surface and a lid with a lid diameter, the petri dish is not positively recited in the instant claims.
Regarding claims 14 and 19, Sharpe discloses a device for filling at least one petri dish,  	which petri dish includes a bottom container with a lateral surface and a lid with a lid diameter (see col. 5, line 58 to col. 6, line 3; FIG. 6),  	which device comprises an elevator (61) with an elevator axis and an elevator drive (motor (61) coupled to a pneumatic cylinder (drive 63) for lifting the motor; see FIG. 8; col. 6, lines 12-28), by which the elevator is movable along the elevator axis (the motor moves the dish upward above the conveyor (50); see FG. 8; col. 6, lines 12-28), and  	a conveyor, which holds the petri dish on a conveyor plane substantially rectangular to the elevator axis (conveyor belt (50) includes through-holes (51) for receiving a petri dish; see col. 5, lines 44-49, FIGS. 6 and 8), 	wherein the conveyor comprises concentrically along the elevator axis a through-hole extending downwards from a first opening (conveyor belt (50) includes through-holes (51) having an opening for receiving petri dishes, which is located in the conveyor plane; see col. 5, lines 44-49, FIGS. 6 and 8), and that the elevator drive is operable to move a flat plate, which is configured to receive the petri dish (the motor is coupled to a flat plate (portion between the magnet pole pieces (64) receiving the petri dish, as shown in FIG. 8; further, the motor is fully capable of moving a flat plate), wherein the elevator drive is operable to rotate the plate around the elevator axis (the motor rotates structure rather than function (see MPEP 2114). The intended uses of the device do not further define any structural features to the device but rather only define how the elevator may be used. The prior art discloses all of 
Regarding claim 15, modified Sharpe discloses the structure of the claimed elevator and thus fully capable of moving the plate from the first position upwards through the through-hole and via the neutral position into a second position, which is reached as soon as the lateral surface of the bottom container lies in a gripper plane.
Regarding claim 16, modified Sharpe discloses the structure of the claimed elevator drive and thus fully capable moving the plate from the second position downwards into the neutral position. Further, Sharpe discloses wherein the elevator drive (63) lift the elevator (motor 61) in order to lift the petri dish above the conveyor plane and returning the petri dish into the through-hole (see Sharpe at col. 6, lines 12-28).
Regarding claim 17, modified Sharpe further discloses wherein the conveyor (conveyor belt (50); see FIG. 6) comprises a conveyor drive operable to convey the petri dishes on the conveyor plane along a conveyor direction onto the plate (as shown in FIG. 6, the conveyor belt (50) is moved by rollers).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Kruetzmann as applied to claim 14 above, and further in view of Malin (previously cited, US 2012/0251275).
Regarding claim 18, modified Sharpe discloses all of the limitations of the device according to claim 14.  	Modified Sharpe does not explicitly disclose a first sensor operable to detect the .
Response to Arguments
In view of the Applicant’s arguments (see page 6, last paragraph, of the Remarks filed on March 24, 2021), the objection to the drawings is withdrawn.
Applicant's arguments filed on March 24, 2021 have been fully considered but they are not persuasive. 
Applicant contends that:  	“However, the apertures disclosed in Sharpe are noy through-holes, and furthermore those apertures do not exhibit a frusto-conical shape for centering the petri dish, as recited in claim 14 for example. In fact, Sharpe does not disclose any centering of the dish at all. Rather, the dishes must exactly fit the apertures for the dishes not to fall through and fit inside and rest on the lugs. Although the dishes are rotated during mixing, this is not done with the dish in contact with a centering ring (see, e.g., claim 19).
Examiner respectfully disagrees. It is noted that the petri dish and flat plate are not a required elements of the claimed device. They are instead elements upon which the claimed device is intended to operate during an intended operation. Further, as shown in FIGS. 6 and 8 of Sharpe, the aperture (51) of the conveyor belt (50) has two opening ends. A first opening end (upper end) for receiving the petri dish, and at a second opening end (bottom end) for receiving a cradle coupled to the motor. As such, it is respectfully submitted that the aperture of Sharpe meets the claimed “through-hole.”
Applicant further argues that:   	“From par. [0033] and Fig. 1 it however becomes evident that the centering ring is not designed such that it tapers down from a first opening, which is larger than the lid diameter of the dish, to a second opening, which is smaller than the lid diameter, as recited in claim 14.” See page 8 of the Remarks filed on March 24, 2021.
As discussed above, the petri dish including the lid is not a required element of the claimed device. The references of Sharpe and Kruetzmann are both related to filling petri dishes at a filling station. The reference of Kruetzmann is relied on for disclosing a replaceable petri dish centering conical ring (16) having a through-hole narrowing downwards such that petri dishes of different diameters can be processed with the same through-hole (see Kruetzmann at ¶ [0033]). Kruetzmann further discloses wherein the through-hole narrowing downwards allows receiving and centering of plurality of petri dishes of different diameters in a filling station (see Kruetzmann at ¶ [0033]). Further, a support is arranged below the through-hole to support the petri dishes (see Kruetzmann at ¶ [0033]). The through-hole with downward narrowing sidewalls intrinsically includes a wider upper opening and a narrower lower opening. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sharpe is the primary reference and discloses the elevator as required by claim 14.  	As such, it is respectfully submitted that the combination discloses all required features of the claimed device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanagi (JP06225753A) discloses a conveyor comprising a through-hole with an upper opening and a larger second opening. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799